Name: Council Regulation (EEC) No 3915/91 of 19 December 1991 on the procedures for applying Decision No 7/91 of the EEC-Andorra Joint Committee introducing a derogation from the definition of originating products to take into account the special situation of the Principality of Andorra regarding its output of certain processed agricultural products
 Type: Regulation
 Subject Matter: agri-foodstuffs;  Europe;  European construction;  international trade;  tariff policy
 Date Published: nan

 31 . 12 . 91 Official Journal of the European Communities No L 372/27 COUNCIL REGULATION (EEC) No 3915 /91 of 19 December 1991 on the procedures for applying Decision No 7 / 91 of the EEC-Andorra Joint Committee introducing a derogation from the definition of originating products to take into account the special situation of the Principality of Andorra regarding its Output of certain processed agricultural products HAS ADOPTED THIS REGULATION:THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, . Having regard to the proposal from the Commission, Whereas the Agreement in the form of an exchange of letters between the European Economic Community and the Principality of Andorra (*) was signed on 28 June 1990 and entered into force on 1 July 1991 ; Whereas, in accordance with Article 17 of the Agreement , the EEC-Andorra Joint Committee adopted Decision No 7 / 91 introducing a derogation from the rules oforigin for certain processed agricultural products ; Whereas the procedures for applying that Decision should be laid down, Article 1 1 . Import of the products listed in the Annex to Decision No 7 / 91 of the EEC-Andorra Joint Committee and originating in Andorra in accordancewith that Decision shall be subject to surveillance . 2 . Member States shall send the Commission a quarterly statement of the quantities of the products referred to in paragraph 1 that have been placed in free circulation . The Commission shall inform the Member States of the extent to which the derogation provided for in Decision No 7/91 of the EEC-Andorra Joint Committee has been used . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1991 . For the Council The President P. DANKERT ( ») OJ No L 374 , 31 . 12 . 1990 , p. 13 .